DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered. 

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the RCE filed on 01/04/2021.
•	Claims 1, 8, and 15-17 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed January 4, 2021 have been fully considered but they are not persuasive.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 8, that the pending claims are not directed to an abstract idea for a method of organizing human activities, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, claim 1 recites a request to initiate an update of a plurality of electronic records, the request comprising information defining the update of the plurality of electronic records; a message indicating authorization of the requested update of the plurality of electronic records pending in-person verification of an identity of a user of the mobile device, wherein the requested update of the plurality of electronic records remains pending until successful in-person verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device; present an indication of the authorization and an indication that the update of the plurality of electronic records is pending in-person verification of the identity of the user of the mobile device; and based on completion of the in-person verification, a message indicating completion of the update of the plurality of electronic records.  Claim 8 recites a request to initiate an update of a plurality of electronic records, the request comprising information defining the update of the plurality of electronic records; a message indicating that the update of the plurality of electronic records is authorized pending in-person verification of an identity of a user of the mobile device, wherein the requested update of the plurality of electronic records remains pending until successful in-person verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device; and a message indicating that the update of the plurality of electronic records is authorized pending in-person verification of an identity of the user of the mobile 
Furthermore, the Specification at [0002] discloses “some transfer methods, most notably a credit card cash advance, may require the player to present some form of identification, e.g., a driver’s license, to a staff member of the casino before the transaction can be complete.”  The 
The Applicant further argues, on pages 8-9, that updating electronic records and sending messages over wireless communication networks have well-understood meanings in the art and there is no question that humans do not and cannot perform claimed limitations.  The argument is not convincing.  Just because claim limitations cannot be performed by human does not mean it's not directed towards an abstract idea.  Furthermore, Examiners are directed to continue to use the Mayo/Alice framework (incorporated as Steps 2A and Step 2B of the USPTO’s SME) to resolve questions of eligibility and that Examiners should determine whether a claim recites an abstract idea by (1) identifying the claimed concept (the specific claim limitation(s) in the claim under examination that the examiner believes may be an abstract idea), and (2) comparing the claimed concept to the concepts previously identified as abstract ideas by the courts to determine if it is similar (see MPEP 2106.04(a)).
Regarding Applicant’s argument, on page 9, that updating electronic records and sending messages over wireless communication networks are necessarily rooted in computer technology, the Examiner respectfully disagrees.  Applicant’s reliance upon DDR Holdings is misplaced.  The claims here are not like those the Court found patent eligible in DDR, in which the inventive concept was in the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display because Applicant’s claims here in the instant application do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  Nor do Applicant’s claims improve functioning of the 
Regarding Applicant’s arguments on pages 9-10, that the claimed invention is directed to a specific improvement to the way computers operate, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of verifying a player’s identity for a transaction (see at least [0002] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., verifying a player’s identity for a transaction, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Furthermore, Applicant’s reliance upon Enfish is misplaced.  In Enfish, the courts applied the distinction to reject the § 101 challenge at stage one because the claims in Enfish focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement — a particular database technique — in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 827 F.3d at 1348-49, 2016 WL 3514158, at *5; cf. Alice, 134 S.Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools (i.e., verifying a player’s identity for a transaction).
Regarding Applicant’s argument on page 10, that the claims of the instant application do not recite conventional methods updating electronic records and sending messages over wireless communication networks, just like McRO, and are technological improvements over existing McRO were held patent eligible because the claims were directed at specific rules that resulted in an improvement to the technology of computer generated lip synchronization.  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process." The claims at issue in McRO described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, allowing the computer to perform a function not previously performable by a computer.  In the instant application, the Examiner fails to see where the technological improvement is.  The limitations are directed towards steps performed on a computer, the functioning of the additional elements or technological processes themselves and as whole are not improved.   Furthermore, the patent claims here are not directed to a specific implementation to a solution to a problem in the software arts of improving computer animation through the use of specific rules, therefore McRO has no applicability.
Regarding Applicant’s argument on page 11, that the claims contain significantly more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of claim 1 include a mobile device comprising: a first wireless communications interface; a processor coupled with the first wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to performed claim functions; a gaming venue system; and present, through an output device of the mobile device, 
The Applicant further argues, on pages 11-12, that like BASCOM and DDR, the claims are directed to a technology-based solution to prevent electronic theft or fraud and allow pending electronic transactions to be completed more quickly.  The argument is not convincing.  As discussed above with respect to DDR, Applicant’s reliance upon DDR Holdings is misplaced.  Applicant’s claims in the instant application do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are 
Furthermore, Applicant’s reliance on BASCOM is misplaced. The claims here are not like those the Court found patent eligible in BASCOM, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, this design permitted the filtering tool to have both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server and was not conventional or generic, instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” (BASCOM, 827 F.3d at 1345.).  In the instant application the claims do not have an inventive concept found in the non-conventional and non-generic arrangement of the additional elements.  In fact, the Specification at [0050] states “computer program instructions may be provided to a processor of a general purpose computer.”  The Examiner fails to see, and the Applicant fails to point out, how the additional elements are unconventional and confine the claims to a particular useful application.
Regarding Applicant’s argument on page 12, that the claims transform any abstract idea into a practical application of the abstract idea, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such 
Furthermore, claim 1 recites the additional elements— receive an input indicating a request; send, through the first wireless communications interface to a gaming venue system, the request to initiate the update of the plurality of electronic records; receive, from the gaming 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic mobile device in communication with a generic computer system (e.g., a gaming venue system) to perform the claimed method steps and system functions.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0001]-[0002], stating that the disclosure is related to electronic funds transfers and updating electronic records associated with accounts of a user to conduct a transfer of funds initiated through a mobile device, and describing the problem with some funds transferring methods, such as credit card advance, require players to present some form of identification (e.g., driver’s license) to a staff member of the casino before the transaction can be completed.
Regarding Applicant’s argument on page 12, that the claims do not pre-empt all ways for updating electronic records and sending messages over wireless communication networks, but instead recites a discrete implementation to solve existing problems, it is noted that “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
Regarding Applicant’s argument on page 12 that the claims recite significantly more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claims include a generic mobile device in communication with a generic computer system (e.g., a gaming venue system), and the additional elements of the claims also include receiving a request, sending a portion of information, receiving a message, 
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 13-15, that the cited art of record do not teach or suggest a message sent to or received by a mobile device, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Nicholas discloses messages sent to and received by a mobile device at least at [0081], disclosing a personal electronic device (PED) in communication with an electronic gaming machine (EGM).  The cited art of record therefore teaches this limitation.
Regarding Applicant’s argument on pages 13-15, that the cited art of record do not teach or suggest a message indicating authorization of the requested update of the plurality of electronic records pending in-person verification of an identity of a user of the mobile device, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Nicholas discloses a message indicating authorization of the requested update of the plurality of electronic records pending in-person verification of an identity of a user of the mobile device at least at [0085]-
Regarding Applicant’s argument on pages 13-15, that the cited art of record do not teach or suggest wherein the requested update of the plurality of electronic records remain pending until successful in-person verification of the identity of the user of the mobile device based on an identity of the user of the mobile device, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Nicholas discloses wherein the requested update of the plurality of electronic records remain pending until successful in-person verification of the identity of the user of the mobile device based on an identity of the user of the mobile device at least at [0083], disclosing that a transaction may require input of sensitive information in order to further continuance of the transaction.  Nicholas also discloses that when a patron successfully enters their sensitive information, the patron may be informed of the furtherance of the transaction with “Please Proceed with Your Transaction” message on the PED display.  The cited art of record therefore teaches this limitation.
Regarding Applicant’s argument on page 15, that the cited art of record fails to teach or suggest in response to determining that in-person verification of the identity of user of the mobile 
Regarding Applicant’s argument on page 15, that the cited art of record fails to teach or suggest providing instructions for performing the in-person verification of the identity of the user of the mobile device, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Nicholas discloses providing instructions for performing the verification of the identity of the user of the mobile device at least at [0089], disclosing a “Please enter PIN on Your Mobile Device” message that is sent to the personal electronic device. Deshpande discloses that 
Regarding Applicant’s argument on page 15, that the cited art of record fails to teach or suggest selectively pausing a transaction based on a type of that transaction being one of a plurality of types available for the transaction, the Examiner respectfully disagrees.  As an initial matter, it is noted that the features upon which applicant relies (i.e., “selectively pausing a transaction based on a type of that transaction being one of a plurality of types available for the transaction”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Furthermore, as discussed in the 103 rejection below, the cited art of record discloses the limitations of claim 16.  Nicholas discloses determining that verification of the identity of the user of the mobile device is required to complete the update of the plurality of electronic records is based on a transaction type associated with the update of the plurality of electronic records comprising one of a plurality of transaction types available for the update of the plurality of electronic records at least at [0082]-[0086] and [0089], disclosing that a player may initiate a secure transaction, such as the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, and the electronic gaming machine 
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
Claim 16 recites the limitations of “determining in-person verification… is required to complete the update… is based on a transaction type associated with the update of the plurality of electronic records comprising one of a plurality of transaction types available for the update of the plurality of electronic records.”  Although the Specification at [0029] discloses that determining that verification of the user is required can be based on a transaction type associated with the update of the plurality of electronic records, the Specification is devoid of any disclosure that the plurality of electronic records comprises one of a plurality of transaction types.  Nor does the Specification have any disclosure of the plurality of electronic records comprising a transaction type.  The Examiner fails to find support in the specification for this feature.  Therefore, it is new matter.
Claim 17 is rejected due to its dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 16, claim 16 recites the limitation “determining in-person verification… is required to complete the update… is based on a transaction type associated with the update of the plurality of electronic records comprising one of a plurality of transaction types available for the update of the plurality of electronic records.”  This limitation is confusing.  It is not clear how the plurality of electronic records can comprise “one of a plurality of transaction types available for the update of the plurality of electronic records.”  The Specification at [0024] discloses that a first record of the plurality of records may be associated with, for example, a bank account, and the second record of the plurality of records may be associated with a mobile wallet account, and the updating of the electronic records may be associated with a transfer of funds from the bank account to the mobile wallet account.  Therefore it is not clear how the electronic records (e.g., a bank account and mobile wallet account) can comprise a transaction type.
Claim 17 is rejected due to its dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 8, and 15 are directed to an apparatus (claim 1), a system (claim 8), and a method (claim 15).  Therefore, on its face, each independent claim 1, 8, and 15 is directed to a statutory category of invention under Step 1 of the 
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 15 recite, in part, an apparatus, a system, and a method of organizing human activity.  Claim 1 recites the limitations of a request to initiate an update of a plurality of electronic records, the request comprising information defining the update of the plurality of electronic records; a message indicating authorization of the requested update of the plurality of electronic records pending in-person verification of an identity of a user of the mobile device, wherein the requested update of the plurality of electronic records remains pending until successful in-person verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device; present an indication of the authorization and an indication that the update of the plurality of electronic records is pending in-person verification of the identity of the user of the mobile device; and based on completion of the in-person verification, a message indicating completion of the update of the plurality of electronic records.  
Claim 8 recites the limitations a request to initiate an update of a plurality of electronic records, the request comprising information defining the update of the plurality of electronic records; a message indicating that the update of the plurality of electronic records is authorized pending in-person verification of an identity of a user of the mobile device, wherein the requested update of the plurality of electronic records remains pending until successful in-person verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device; and a message indicating that the update of the plurality of electronic records is authorized pending in-person verification of an identity of the user of the mobile device; based on receipt of information verifying the identity of the user of the mobile device, a message indicating verification of the identity of the user of the mobile device.
Claim 15 recites a request to update the plurality of electronic records; determining, by the gaming venue system, that in-person verification of an identity of a user of the mobile device is required to complete the update of the plurality of electronic records, wherein the requested update of the plurality of electronic records remains pending until successful in-person verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device; in response to determining that in-person verification of the identity of the user of the mobile device is required, a message indicating that in-person verification of the identity of the user of the mobile device is required to complete the update of the plurality of electronic records and providing instructions for performing the in-person verification of the identity of the user of the mobile device; an indication of verification of the identity of the user of the mobile device; a message requesting the update of the plurality of records and confirming verification of the identity of the user of the mobile device; and a message indicating authorization of the update of the plurality of records.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial interactions including sales activities or behaviors (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for initiating an update of a plurality of electronic records, determining that authorization of the update requires in-person verification of the identity of a user of a mobile device, providing instructions for the in-person verification of the identity of the user of the mobile device; based on completion of the in-person verification, completion of the update of the plurality of records, 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, claim 1 only recites the additional elements— receive an input indicating a request; send, through the first wireless communications interface to a gaming venue system, the request to initiate the update of the plurality of electronic records; receive, from the gaming venue system through the first wireless communications interface, a message; and receive, from the gaming venue system through the first wireless communications interface, a message.  Claim 8 only recites the additional elements—  receive, from a mobile device through the wireless communications interface, a request; send, to a system maintaining a first record of the plurality of electronic records, at least a portion of the information defining the update of the plurality of electronic records; receive, from the system maintaining the first record, a message; send, to the mobile device through the wireless communications interface, a message; and send, to the system maintaining the first record, a message.  Claim 15 only recites the additional elements—  receiving, by a gaming venue system through a wireless communications interface, a request from a mobile device; sending, by the gaming venue system to the mobile device through the wireless communications interface, a message; receiving, by the gaming venue system, an indication; sending, from the gaming venue system to a system maintaining a first record of the plurality of records, a message; and receiving, by the gaming 
The additional elements of claim 1 include a mobile device comprising: a first wireless communications interface; a processor coupled with the first wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to performed claim functions; a gaming venue system; and present, through an output device of the mobile device, an indication of the authorization.  The additional elements of claim 8 include a system of a gaming venue, the system comprising: a wireless communications interface; a processor coupled with the wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to perform claimed functions; a mobile device; a system maintaining a first record.  The additional elements of claim 15 include a gaming venue system; a wireless communications interface; a mobile device; a system maintain a first record.  The additional limitations are recited at a high-level or generality (i.e., as a generic mobile device in communication with a generic computer system (e.g., a gaming venue system), the mobile device communicating a request to initiate update of a plurality of records, the mobile device receiving from the gaming venue a message, the mobile device presenting an indication and the mobile device receiving a message) such that it amounts to no more than generally linking the use of the judicial exception to a 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the mobile device receiving a request, sending a portion of information, receiving a message, sending a message are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and sending limitations are well understood, routine, and conventional activities is supported under Berkheimer
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-7, 9-14, and 16-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8-9, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0243133 (“Nicholas”) in view of US 2016/0335637 (“Deshpande”).
Regarding claim 1, Nicholas discloses a mobile device comprising (See at least [0121] and FIG. 3, devices 302.): 
a first wireless communications interface (The wagering game machines 302 described herein can take any suitable form, such as floor standing models, bar-top models, banked machines, theater arrays of terminals, workstation-type console models, etc. Further, the personal electronic device can be primarily dedicated for use in conducting wagering games, or can include non-dedicated devices, such as mobile phones, personal digital assistants, tablets, smart phones, personal computers, etc.  See at least [0121] and FIG. 3, devices 302.);
a processor coupled with the first wireless communications interface (See at least [0111]-[0112] and FIG. 2. See also [0043]-[0044].);
and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to (See at least [0111]-[0112], [0114], and FIG. 2. See also [0043]-[0044].):
receive an input indicating a request to initiate an update of a plurality of electronic records, the request comprising information defining the update of the plurality of electronic records (the wagering game machine 302 detects a transaction associated with the account options. For example, the account manager 236 detects a drag-and-drop operation that signifies an account transaction request. The drag-and-drop operations can indicate all parameters needed to request an account transaction. For example, drag-and-drop operations can indicate a transaction type, source account, destination account, currency amount, etc.  See at least [0136].  The request may be sent to the account controller, which may adjust the accounts of the player accordingly.  See at least [0140]-[0145]. See also FIG. 6, steps 602-614.);
send, through the first wireless communications interface to a gaming venue system, the request to initiate the update of the plurality of electronic records (the wagering game machine 302 transmits an indication of the transaction request, so the wagering game account and/or other accounts can be adjusted. For example, the account unit 236 transmits, to the account controller 318, an indication of the transactions that the player requested via the user interface.  See at least [0137].  The request may be sent to the account controller, which may adjust the accounts of the player accordingly.  See at least [0140]-[0145].  See also FIG. 6, steps 602-614.  A game machine may be connected to an account controller.  See at least [0105].);
receive, from the gaming venue system through the first wireless communications interface, a message indicating authorization of the requested update of the plurality of electronic records pending verification of an identity of a user of the mobile device ;
wherein the requested update of the plurality of electronic records remains pending until successful verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. See at least [0083].  Should the input SI data be determined “Valid” by the EGM/Server, a Validation Screen may be rendered on the Portable Electronic Device (“PED”) display. Again, a simple validation message may be displayed such as a “Valid PIN Entry Congratulations!” message. Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with Your Transaction” message on the PED display. See at least [0095].  SI may be the patrons account, name, address, social security, password, phone number, biometric input, etc. or any other personal identification information.  See at least [0089].  The Examiner is interpreting SI as an identity credential.);
present, through an output device of the mobile device, an indication that the update of the plurality of electronic records is pending verification of the identity of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the ; and 
based on completion of the verification, receive, from the gaming venue system through the first wireless communications interface, a message indicating completion of the update of the plurality of electronic records (Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with Your Transaction” message on the PED display. See at least [0095].  The account controller can transfer funds from the wagering game accounts to the game session accounts.  The account controller provides account information indicating the results of the requested transactions. For example, the account controller notifies the player that funds have been transferred between the player's savings account and game session account. The account controller can notify the player by sending a message to the wagering game machine. In some embodiments, the wagering game machine will update its credit meter or other related balances accordingly.  See at least [0145]-[0146] and FIG. 6.  See also FIG. 10, “Display updated .

While Nicholas discloses verification of an identity of a user of the mobile device, Nicholas does not expressly disclose in-person verification.  Furthermore, while Nicholas disclosing present through an output device of the mobile device, an indication that the update is pending verification, Nicholas does not expressly disclose present an indication of the authorization and an indication that the update of the plurality of electronic records is pending in-person verification of the identity of the electronic device.

However, Deshpande discloses verification is in-person verification (A merchant may transmit a transaction request from a consumer to a transaction host.  The transaction host may then analyze the transaction to determine whether to accept or decline, the transaction, for example, based on consumer thresholds.  See at least [0040] and [0048]-[0049]. See also FIG. 5, steps 502-522.  If the transaction is verified, then the transaction host transmits a confirmation request, via SMS message, to the consumer. The confirmation request includes, in this embodiment, an approval code, and potentially one or more details about the transaction (e.g., the merchant name, amount of the transaction, etc.). The confirmation request includes an approval code and a denial code (e.g., "Y" or "1" to approve the transaction, and "N" or "0" to 
present an indication of the authorization and an indication that the update of the plurality of electronic records is pending in-person verification of the identity of the electronic device (If the transaction is verified, then the transaction host transmits a confirmation request, via SMS message, to the consumer. The confirmation request includes, in this embodiment, an approval code, and potentially one or more details about the transaction (e.g., the merchant name, amount of the transaction, etc.). The confirmation request includes an approval code and a denial code (e.g., "Y" or "1" to approve the transaction, and "N" or "0" to decline the transaction.). Upon receipt of confirmation from the consumer, the transaction may be approved. See at least [0043]-[0044] and FIG. 5, steps 522 and 508-512. The Examiner interprets verifying through SMS text of a user’s phone as verification of the identity of the user (e.g., by using their phone number) and verification of the identity of the electronic device.).
From the teaching of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the verification of Nicholas being 

Regarding claim 2, Nicholas and Deshpande disclose the limitations of claim 1, as discussed above, and Deshpande further discloses present, through the output device, an indication of instructions to perform the verification of the identity the user of mobile device (The confirmation request includes, in this embodiment, an approval code, and potentially one or more details about the transaction (e.g., the merchant name, amount of the transaction, etc.).  The confirmation request includes an approval code and a denial code (e.g., "Y" or "1" to approve the transaction, and "N" or "0" to decline the transaction.).  The Examiner interprets the approval code in the confirmation request as an indication of the instructions to perform the verification.).
From the teaching of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by indicating instructions to verify the identity, as taught by Deshpande, in order to enable merchants to accept payment account transactions regardless of location, size, or sophistication of the merchant (see Deshpande at least at [0014]).  Since the claimed invention is merely a combination of old elements, and in the 

Regarding claim 6, Nicholas and Deshpande disclose the limitations of claim 1, as discussed above, and Nicholas further discloses present, through the output device of the mobile device, an indication of the completion of the update of the plurality of electronic records (The account controller 318 notifies the player that funds have been transferred between the player's savings account and game session account. The account controller 318 can notify the player by sending a message to the wagering game machine 302. In some embodiments, the wagering game machine 302 will update its credit meter or other related balances accordingly.  See at least [0146].  See also [0139]-[0146] and FIG. 6, steps 602-614.).

Regarding claim 8, Nicholas discloses a system of a gaming venue, the system comprising (See at least FIG. 3): 
a wireless communications interface (The wagering game machines 302 described herein can take any suitable form, such as floor standing models, bar-top models, banked machines, theater arrays of terminals, workstation-type console models, etc. Further, the personal electronic device can be primarily dedicated for use in conducting wagering games, or can include non-dedicated devices, such as mobile phones, personal digital assistants, tablets, smart phones, personal computers, etc.  See at least [0121] and FIG. 3, devices 302.);
a processor coupled with the wireless communications interface (See at least [0111]-[0112] and FIG. 2. See also [0043]-[0044].); and 
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to (See at least [0111]-[0112], [0114], and FIG. 2. See also [0043]-[0044].):
receive, from a mobile device through the wireless communications interface, a request to initiate an update of a plurality of electronic records, the request comprising information defining the update of the plurality of electronic records (the wagering game machine 302 detects a transaction associated with the account options. For example, the account manager 236 detects a drag-and-drop operation that signifies an account transaction request. The drag-and-drop operations can indicate all parameters needed to request an account transaction. For example, drag-and-drop operations can indicate a transaction type, source account, destination account, currency amount, etc.  See at least [0136].  The request may be sent to the account controller, which may adjust the accounts of the player accordingly.  See at least [0140]-[0145]. See also FIG. 6, steps 602-614.  A game machine may be connected to an account controller.  See at least [0105].);
send, to a system maintaining a first record of the plurality of electronic records, at least a portion of the information defining the update of the plurality of electronic records (the wagering game machine 302 transmits an indication of the transaction request, so the wagering game account and/or other accounts can be adjusted. For example, the account unit 236 transmits, to the account controller 318, an indication of the transactions that the player requested via the user interface.  See at least [0137].  The request may be sent to the account controller, which may adjust the accounts of the player accordingly.  See at least [0140]-[0145].  See also FIG. 6, steps 602-614.);
receive, from the system maintaining the first record, a message indicating that the update of the plurality of electronic records is pending verification of an identity of a user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, etc. See at least [0083].  See also FIG. 10, Start Session – User Login at PlayPal Mobile App.  See also [0168].  In various embodiments, different EGMs in a gaming system can be provided with different communication capabilities. Thus, a combination of the communication topologies used above can be used for communications between PEDs and EGMs in a gaming system. For instance, a PED can communicate with a first EGM via a direct wireless connection between the first EGM and the PED.  See at least [0081].  Once a transaction has been initiated on the EGM, depending upon the specific transaction requiring player information, the EGM and/or system server will determine whether or not the player information is SI or not. Should the required player information not be determines SI, the EGM may enable input of such information directly on the EGM using the player input panel and/or other input controls.  Should the required player input information include SI, then the communication between the EGM (and/or system server 4) and the PED 14 may commence in order to enable input of the SI data directly on their PED.  See at least [0085]-[0086].  Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with Your Transaction” message on the PED ,
wherein the requested update of the plurality of electronic records remains pending until successful verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. See at least [0083].  Should the input SI data be determined “Valid” by the EGM/Server, a Validation Screen may be rendered on the Portable Electronic Device (“PED”) display. Again, a simple validation message may be displayed such as a “Valid PIN Entry Congratulations!” message. Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with Your Transaction” message on the PED display. See at least [0095].  SI may be the patrons account, name, address, social security, password, phone number, biometric input, etc. or any other personal identification information.  See at least [0089].  The Examiner is interpreting SI as an identity credential.);
send, to the mobile device through the wireless communications interface, a message indicating that the update of the plurality of electronic records is pending verification of an identity of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, etc. See at least [0083].  See also [0085].  A general query to input the SI data is also prominently placed on the Greeting Screen. This facilitates the ease of input and use by the player/patron, informing them what input SI data is required. For example, the Greeting Screen 102 includes a request to “Please enter PIN on Your Mobile Device” message. Briefly, the requested SI data for input is a PIN although it will be appreciated that any form of SI could be requested.  See at least [0089].  In various embodiments, wagering game machines 302 and wagering game servers 306 work together such that a wagering game machine 302 may be operated as a thin, thick, or intermediate client. For example, one or more elements of game play may be controlled by the wagering game machine 302 (client) or the wagering game server 306 (server).  See at least [0122].  See also [0139]-[0146] and FIG. 6, steps 602-614.);
based on receipt of information verifying the identity of the user of the mobile device, send, to the system maintaining the first record, a message indicating verification of the identity of the user of the mobile device (Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please .

While Nicholas discloses a message indicating that the update of the plurality of electric records is pending in-person verification, Nicholas does not expressly disclose the update of the plurality of electronic records is authorized pending in-person verification.  Furthermore, while Nicholas discloses verification of an identity of a user of the mobile device, Nicholas does not expressly disclose verification is in-person verification.  Furthermore, while Nicholas  that the update of the plurality of electronic records is authorized pending in-person verification of an identity of the user of the mobile device.  

However, Deshpande discloses the update of the plurality of electronic records is authorized pending in-person verification; verification is in-person verification (A merchant may transmit a transaction request from a consumer to a transaction host.  The transaction host may then analyze the transaction to determine whether to accept or decline, the transaction, for example, based on consumer thresholds.  See at least [0040] and [0048]-[0049]. See also FIG. 5, steps 502-522.  If the transaction is verified, then the transaction host transmits a confirmation request, via SMS message, to the consumer. The confirmation request includes, in this embodiment, an approval code, and potentially one or more details about the transaction (e.g., the merchant name, amount of the transaction, etc.). The confirmation request includes an approval code and a denial code (e.g., "Y" or "1" to approve the transaction, and "N" or "0" to decline the transaction.). Upon receipt of confirmation from the consumer, the transaction may be approved. See at least [0043]-[0044] and FIG. 5, steps 522 and 508-512.  The sales person is associated with the merchant, and may include, for example, an owner, employee, checkout clerk, sales associate, service person, worker, etc., who (is affiliated with merchant and) aids consumer in the purchase of products offered for purchase, or performs or causes to be performed the service(s), for which the consumer is paying, and/or any other person associated with the merchant and involved in the transaction, etc.  See at least [0017].  See also [0014], [0022], and [0040].  The Examiner interprets the sales person at the merchant assisting the 
the message indicating that the update of the plurality of electronic records is authorized pending in-person verification of an identity of the user of the mobile device (If the transaction is verified, then the transaction host transmits a confirmation request, via SMS message, to the consumer.  The confirmation request includes, in this embodiment, an approval code, and potentially one or more details about the transaction (e.g., the merchant name, amount of the transaction, etc.).  The confirmation request includes an approval code and a denial code (e.g., "Y" or "1" to approve the transaction, and "N" or "0" to decline the transaction.).  Upon receipt of confirmation from the consumer, the transaction may be approved.  See at least [0043]-[0044] and FIG. 5, steps 522 and 508-512.  The message transaction host 110 receives the authorization response, and at 514, transmits a transaction conformation, including an approval or decline of the transaction, to the portable communication device associated with the merchant. The merchant then either completes the purchase with the consumer, when approved by the issuer, or acts accordingly when the transaction is declined (e.g., requests a different form of payment from the consumer, etc.). When the authorization response approves the transaction, in this exemplary embodiment, a transaction confirmation and receipt is also transmitted by the message transaction host, to the portable communication device associated with the consumer.  See at least [0045] and FIG. 5, steps 512-514.  The Examiner interprets verifying through SMS text of a user’s phone as verification of the identity of the user (e.g., by using their phone number) and verification of the identity of the electronic device).
From the teaching of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the verification of Nicholas being 

Regarding claim 9, Nicholas and Deshpande disclose the limitations of claim 8, as discussed above, and Deshpande further discloses the message indicating that the update of the plurality of electronic records is authorized pending in-person verification of the identity of the user of the mobile device further comprises instructions for providing verification of the identity of the user of the mobile device (The confirmation request includes, in this embodiment, an approval code, and potentially one or more details about the transaction (e.g., the merchant name, amount of the transaction, etc.).  The confirmation request includes an approval code and a denial code (e.g., "Y" or "1" to approve the transaction, and "N" or "0" to decline the transaction.).  The Examiner interprets the approval code in the confirmation request as an indication of the instructions to perform the verification.).
From the teaching of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by indicating instructions to verify the identity, as taught by Deshpande, in order to enable merchants to accept payment account transactions regardless of location, size, or sophistication of the merchant (see Deshpande at least 

Regarding claim 12, Nicholas and Deshpande disclose the limitations of claim 8, as discussed above, and Nicholas further discloses receive, from the system maintaining the first record, a message indicating a final approval of the update of the plurality of electronic records (The account controller provides account information indicating the results of the requested transactions. For example, the account controller notifies the player that funds have been transferred between the player's savings account and game session account. The account controller can notify the player by sending a message to the wagering game machine. In some embodiments, the wagering game machine will update its credit meter or other related balances accordingly.  See at least [0146].).

Regarding claim 15, Nicholas discloses a method for performing an update on a plurality of electronic records, the method comprising (See at least FIG. 4):
receiving, by a gaming venue system through a wireless communications interface, a request from a mobile device to update the plurality of electronic records (The wagering game machines 302 described herein can take any suitable form, such as floor standing models, bar-top models, banked machines, theater arrays of terminals, workstation-type console models, etc. Further, the personal electronic device can be primarily dedicated for use in conducting wagering games, or can include non-dedicated devices, such as mobile phones, personal digital 
determining, by the gaming venue system, that verification of an identity of a user of the mobile device is required to complete the update of the plurality of electronic records (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, etc. See at least [0083].  See also FIG. 10, Start Session – User Login at PlayPal Mobile App.  See also [0168].  See also [0095].  In various embodiments, different EGMs in a gaming system can be provided with different communication capabilities. Thus, a combination of the communication topologies used above can be used for communications between PEDs and EGMs in a gaming system. For instance, a PED can communicate with a first EGM via a direct wireless connection between the first EGM and the PED.  See at least [0081].  Once a transaction has been initiated on the EGM, depending upon the specific transaction requiring player ,
wherein the requested update of the plurality of electronic records remains pending until successful verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. See at least [0083].  Should the input SI data be determined “Valid” by the EGM/Server, a Validation Screen may be rendered on the Portable Electronic Device (“PED”) display. Again, a simple validation message may be displayed such as a “Valid PIN Entry Congratulations!” message. Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with Your Transaction” message on the PED display. See at least [0095].  SI may be the patrons account, name, address, social security, password, phone number, biometric input, etc. or ;
in response to determining that verification of the identity of the user of the mobile device is required, sending, by the gaming venue system to the mobile device through the wireless communications interface, a message indicating that verification of the identity of the user of the mobile device is required to complete the update of the plurality of electronic records and providing instructions for performing the verification of the identity of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, etc. See at least [0083].  In various embodiments, different EGMs in a gaming system can be provided with different communication capabilities. Thus, a combination of the communication topologies used above can be used for communications between PEDs and EGMs in a gaming system. For instance, a PED can communicate with a first EGM via a direct wireless connection between the first EGM and the PED.  See at least [0081].  Once a transaction has been initiated on the EGM, depending upon the specific transaction requiring player information, the EGM and/or system server will determine whether or not the player information is SI or not. Should the required player information not be determines SI, the EGM may enable input of such information directly on the EGM using the player input panel and/or other input controls.  Should the required player input information include SI, then the communication between the EGM (and/or system server 4) and ;
receiving, by the gaming venue system, an indication of verification of the identity of the user of the mobile device (A request to “Please enter PIN on Your Mobile Device” message. Briefly, the requested SI data for input is a PIN although it will be appreciated that any form of SI could be requested. As mentioned, such input SI data includes, but is not limited to, the patrons account, name, address, social security, password, phone number, biometric input, etc. or any other personal identification information.  See at least [0089].  Should the input SI data be determined “Valid” by the EGM/Server, a Validation Screen may be rendered on the PED display. Again, a simple validation message may be displayed such as a “Valid PIN Entry Congratulations!” message. Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with 
sending, from the gaming venue system to a system maintaining a first record of the plurality of records, a message requesting the update of the plurality of records (the wagering game machine 302 detects a transaction associated with the account options. For example, the account manager 236 detects a drag-and-drop operation that signifies an account transaction request. The drag-and-drop operations can indicate all parameters needed to request an account transaction. For example, drag-and-drop operations can indicate a transaction type, source account, destination account, currency amount, etc.  See at least [0136].  The request may be sent to the account controller, which may adjust the accounts of the player accordingly.  See at least [0140]-[0145]. See also FIG. 6, steps 602-614.  The wagering game machine 302 transmits an indication of the transaction request, so the wagering game account and/or other accounts can be adjusted. For example, the account unit 236 transmits, to the account controller 318, an indication of the transactions that the player requested via the user interface.  See at least [0137].  The request may be sent to the account controller, which may adjust the accounts of the player accordingly.  See at least [0140]-[0145].  See also FIG. 6, steps 602-614.)
and confirming verification of the identity of the user of the mobile device (Should the input SI data be determined “Valid” by the EGM/Server, a Validation Screen may be rendered on the PED display. Again, a simple validation message may be displayed such as a “Valid PIN Entry Congratulations!” message. Once the player/patron has been informed of their ;
receiving, by the gaming venue system from the system maintaining the first record of the plurality of records (In various embodiments, wagering game machines 302 and wagering game servers 306 work together such that a wagering game machine 302 may be operated as a thin, thick, or intermediate client. For example, one or more elements of game play may be controlled by the wagering game machine 302 (client) or the wagering game server 306 (server).  See at least [0122].  See also [0139]-[0146] and FIG. 6, steps 602-614.).

While Nicholas discloses verification of an identity of a user of the mobile device, Nicholas does not expressly disclose in-person verification.  Furthermore, while Nicholas discloses a gaming venue system, Nicholas does not expressly disclose that the gaming venue system receives a message indicating authorization of the update of the plurality of records.

However, Deshpande discloses in-person verification (If the transaction is verified, then the transaction host transmits a confirmation request, via SMS message, to the consumer. The 
receive a message indicating authorization of the update of the plurality of records (A merchant may transmit a transaction request from a consumer to a transaction host.  The transaction host may then analyze the transaction to determine whether to accept or decline, the transaction, for example, based on consumer thresholds.  See at least [0040] and [0048]-[0049]. See also FIG. 5, steps 502-522. If the transaction is processed, the message transaction host 110 sends settlement, by way of a settlement confirmation, to the merchant.  See at least [0046] and FIG. 5, step 518.)
From the teaching of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the verification of Nicholas being an in-person verification, as taught by Deshpande, and to receive a message indicating 

Regarding claim 16, Nicholas and Deshpande disclose the limitations of claim 15, as discussed above, and Nicholas further discloses determining that verification of the identity of the user of the mobile device is required to complete the update of the plurality of electronic records is based on a transaction type associated with the update of the plurality of electronic records (A player may initiate a secure transaction, such as the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, and the electronic gaming machine will determine what player information is needed to proceed with the transaction.  The electronic gaming machine may determine that required player input includes sensitive information (e.g., the patrons account, name, address, social security, password, phone number, biometric input, etc. or any other personal identification information.).  See at least [0082]-[0086] and [0089].  See also [0098].)
comprising one of a plurality of transaction types available for the update of the plurality of electronic records (Transactions include the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion.  

While Nicholas discloses verification of an identity of a user of the mobile device, Nicholas does not expressly disclose in-person verification.  

However, Deshpande discloses verification is in-person verification (A merchant may transmit a transaction request from a consumer to a transaction host.  The transaction host may then analyze the transaction to determine whether to accept or decline, the transaction, for example, based on consumer thresholds.  See at least [0040] and [0048]-[0049]. See also FIG. 5, steps 502-522.  If the transaction is verified, then the transaction host transmits a confirmation request, via SMS message, to the consumer. The confirmation request includes, in this embodiment, an approval code, and potentially one or more details about the transaction (e.g., the merchant name, amount of the transaction, etc.). The confirmation request includes an approval code and a denial code (e.g., "Y" or "1" to approve the transaction, and "N" or "0" to decline the transaction.). Upon receipt of confirmation from the consumer, the transaction may be approved. See at least [0043]-[0044] and FIG. 5, steps 522 and 508-512.  The sales person is associated with the merchant, and may include, for example, an owner, employee, checkout clerk, sales associate, service person, worker, etc., who (is affiliated with merchant and) aids consumer in the purchase of products offered for purchase, or performs or causes to be performed the service(s), for which the consumer is paying, and/or any other person associated with the merchant and involved in the transaction, etc.  See at least [0017].  See also [0014], 
From the teaching of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the verification of Nicholas being an in-person verification, as taught by Deshpande, in order to enable merchants to accept payment account transactions regardless of location, size, or sophistication of the merchant (see Deshpande at least at [0014]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 19, Nicholas and Deshpande disclose the limitations of claim 15, as discussed above, and Nicholas further discloses sending, from the gaming venue system to the mobile device, a message indicating that the update of the plurality of records has been completed (The account controller can transfer funds from the wagering game accounts to the game session accounts.  The account controller provides account information indicating the results of the requested transactions. For example, the account controller notifies the player that funds have been transferred between the player's savings account and game session account. The account controller can notify the player by sending a message to the wagering game machine. In some embodiments, the wagering game machine will update its credit meter or other related balances accordingly.  See at least [0145]-[0146] and FIG. 6.  See also FIG. 10, “Display updated financial balance and points” step.).

Claims 3-5, 13-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Deshpande, and in further view of US 2019/0066441 (“LeStrange”).
Regarding claim 3, Nicholas and Deshpande disclose the limitations of claim 1, as discussed above, and Nicholas further discloses the information defining the update of the plurality of electronic records comprises information identifying an amount of a transfer of funds from a first account of the user of the mobile device associated with a first record of the plurality of electronic records to a second account of the user of the mobile device (The wagering game machine 302 detects a transaction associated with the account options. For example, the account manager 236 detects a drag-and-drop operation that signifies an account transaction request. The drag-and-drop operations can indicate all parameters needed to request an account transaction. For example, drag-and-drop operations can indicate a transaction type, source account, destination account, currency amount, etc.  The wagering game machine 302 transmits an indication of the transaction request, so the wagering game account and/or other accounts can be adjusted. See at least [0136]-[0137].  See also [0139]-[0146] and FIG. 6, steps 602-614.).

While Nicholas discloses the information defining the update of the plurality of electronic records comprises information identifying an amount of a transfer of funds from a first account of the user of the mobile device associated with a first record of the plurality of electronic records to a second account of the user of the mobile device, Nicholas does not associated with a second record of the plurality of electronic records.

However, LeStrange discloses that a second account of the user of the mobile device is associated with a second record of the plurality of electronic records (A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.)
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the mobile device of Nicholas being associated with a second record, as taught by LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Regarding claim 4, Nicholas, Deshpande, and LeStrange disclose the limitations of claim 3, as discussed above.  While Nicholas discloses a payment instrument associated with the first account (The player can load their Loyalty Club account with the additional 250,000 points through a bank transfer of funds, or a credit card advance of funds to their account, allowing the player to complete the transaction.  See at least [0150].), Nicholas does not expressly disclose the information defining the update of the plurality of electronic records further comprises information defining a payment instrument associated with the first account.

 However, LeStrange further discloses the information defining the update of the plurality of electronic records further comprises information defining a payment instrument associated with the first account (A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.).
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by defining a payment instrument associated with the first account, as taught as LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Regarding claim 5, Nicholas, Deshpande, and LeStrange disclose the limitations of claim 4, as discussed above, and Nicholas further discloses the payment instrument comprises a credit card and the transfer of funds comprises a cash advance on the credit card (The player can load their Loyalty Club account with the additional 250,000 points through a bank transfer of funds, or a credit card advance of funds to their account, allowing the player to complete the transaction.  See at least [0150].).

Regarding claim 13, Nicholas and Deshpande disclose the limitations of claim 12, as discussed above, and Nicholas further discloses the update of the plurality of electronic records comprises a cash advance on a credit card account of the user of the mobile device
an amount of the cash advance (At this juncture, the player can load their Loyalty Club account with the additional 250,000 points through a bank transfer of funds, or a credit card advance of funds to their account.  See at least [0150].).

Nicholas does not expressly disclose wherein the information defining the update of the plurality of electronic records comprises information identifying the credit card account; wherein the first record of the plurality of electronic records is associated with the credit card account; wherein the system maintaining the first record comprises a payment network system.

However, LeStrange discloses wherein the information defining the update of the plurality of electronic records comprises information identifying the credit card account (The cashier may capture and use player financial account information, including bank card information, to complete a monetary transaction, such as a cash advance.  See at least [0115]-[0116].  A bank card may be, for example, a credit card.  See at least [0011].);
wherein the first record of the plurality of electronic records is associated with the credit card account (The cashier may capture and use player financial account information, including bank card information, to complete a monetary transaction, such as a cash advance.  See at least [0115]-[0116].  A bank card may be, for example, a credit card.  See at least [0011].  See also FIG. 10, where Accounts include credit card accounts.);
wherein the system maintaining the first record comprises a payment network system (Once the player confirms his/her identity, the banking machine will perform the requested transaction by transmitting request information to the ATM/Credit/POS debit network.  
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by associating the credit card account of the user of Nicholas in an electronic record, as taught by LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Regarding claim 14, Nicholas, Deshpande, and LeStrange disclose the limitations of claim 13, as discussed above, and Nicholas further discloses a record associated with a gaming venue account of the user of the mobile device (the wagering game machine 302 transmits an indication of the transaction request, so the wagering game account and/or other accounts can be adjusted. For example, the account unit 236 transmits, to the account controller 318, an indication of the transactions that the player requested via the user interface.  See at least [0137].  The request may be sent to the account controller, which may adjust the accounts of the player accordingly.  See at least [0140]-[0145].  See also FIG. 6, steps 602-614.);
send, to the mobile device through the wireless communications interface, a message indicting completion of transaction (The account controller 318 notifies the player that funds have been transferred between the player's savings account and game session account. The account controller 318 can notify the player by sending a message to the wagering game machine 302. In some embodiments, the wagering game machine 302 will update its credit meter or other related balances accordingly.  See at least [0146].  See also [0139]-[0146] and FIG. 6, steps 602-614.)
and availability of the game play credit amount (The user interface icons accounts associated with a player identifier, including a casino account icon.  The wagering game machine may detect a request for information about the wagering game account, for example, the account manager may detect a player has activated the icon.  The game machine may receive and display the account information, such as the account balance.  See at least [0131]-[0134] and FIG. 5A.).

While Nicholas discloses a record associated with a gaming venue account of the user of the mobile device, Nicholas does not expressly disclose the record is a second record associated with a gaming venue account of the user.  Furthermore, while Nicholas discloses sending a messaging indicating completion of a transaction, Nicholas does not expressly disclose that the transaction is of the cash advance.  Nor does Nicholas disclose update a second record of the plurality of electronic records based on the amount of the cash advance; wherein updating the second record comprises increasing a value of the second record representing an available game play credit amount based on the amount of the cash advance; 

However, LeStrange discloses update a second record of the plurality of electronic records based on the amount of the cash advance (The cashier may capture and use player financial account information, including bank card information, to complete a monetary transaction, such as a cash advance.  See at least [0115]-[0116].  A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.),
a second record associated with a gaming venue account of the user (A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.  The player’s digital wallet may include casino accounts, see at least [0033] and FIG. 10.).
wherein updating the second record comprises increasing a value of the second record representing an available game play credit amount based on the amount of the cash advance (A withdrawal removes funds from the account 1010 to another account either internal or external to the wallet 1000.  See at least [0178].  A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.  )
completion of the cash advance (The cashier may capture and use player financial account information, including bank card information, to complete a monetary transaction, such as a cash advance.  See at least [0115]-[0116].)
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by updating a second record associated with a gaming venue account, as taught by LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Regarding claim 17, Nicholas and Deshpande disclose the limitations of claim 16, as discussed above, and Nicholas further discloses the transaction type associated with the update of the plurality of electronic records comprises a cash advance on a credit card account (The player can load their Loyalty Club account with the additional 250,000 points through a bank transfer of funds, or a credit card advance of funds to their account, allowing the player to complete the transaction.  See at least [0150].).

While Nicholas discloses the transaction type comprises a cash advance on a credit card account, Nicholas does not expressly disclose that the cash advance on a credit card account is associated with a first record of the plurality of electronic records.  

However, LeStrange discloses the cash advance on a credit card account is associated with a first record of the plurality of electronic records (The cashier may capture and use player financial account information, including bank card information, to complete a monetary transaction, such as a cash advance.  See at least [0115]-[0116].  A bank card may be, for example, a credit card.  See at least [0011].).
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the cash advance of Nicholas being associated with a first record the plurality of records, as taught by LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Regarding claim 20, Nicholas and Deshpande disclose the limitations of claim 19, as discussed above, and Nicholas further discloses wherein the update of the plurality of records comprises a transaction transferring funds from a first account associated with the first record (the wagering game machine 302 detects a transaction associated with the account 
While Nicholas discloses the update of the plurality of records comprises a transaction transferring funds from a first account associated with the first record, Nicholas does not expressly disclose the transfer of funds is to a second account associated with a second record of the plurality of electronic records maintained by the gaming venue system.  Nor does Nicholas disclose the system maintaining the first record of the plurality of records comprises a system of a payment network, a value of the second account defining an available game play credit amount for the user of the mobile device, and wherein the method further comprises updating the value of the second record based on an amount of the transaction.

However, LeStrange discloses the system maintaining the first record of the plurality of records comprises a system of a payment network (Once the player confirms his/her identity, the banking machine will perform the requested transaction by transmitting request information to the ATM/Credit/POS debit network.  See at least [0135].  The casino PC may also use the ATM/Credit/POS debit network.  See at least FIG. 8, Network 800.  See also [0191].);
the transfer of funds is to a second account associated with a second record of the plurality of electronic records maintained by the gaming venue system (A casino digital 
a value of the second account defining an available game play credit amount for the user of the mobile device, (A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  The account may include, for example, casino accounts.  See at least [0166]-[0167] and FIG. 10.) and 
wherein the method further comprises updating the value of the second record based on an amount of the transaction (A withdrawal removes funds from the account 1010 to another account either internal or external to the wallet 1000.  See at least [0178].  A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.  ).
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the transfer of funds of Nicholas being to a second account associated with a second record, updating the value of the second record, and the system of Nicholas comprising a system of a payment network, as taught by .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Deshpande, and in further view of “7 probable usability issues or bad design patterns on ATM-Automated Teller Machine” by Mahmudur Rahman, dated Jun 13, 2018 https://medium.com/@shovyrahman/7-probable-usability-issues-or-bad-design-patterns-on-atm-automated-teller-machine-a6a04418d2d (hereinafter “Rahman”).
Regarding claim 7, Nicholas and Deshpande disclose the limitations of claim 1, as discussed above, and Nicholas discloses the mobile device further comprises a second wireless communications interface coupled with the processor and wherein the set of instructions further causes the processor to provide, to the gaming venue system, information verifying the identity of the user of the mobile device (The wagering game machine may detect a player identifier, for example, by the player manually entering the identifier.  See at least [0128].  See also FIG. 4, step 402.  User may login before initiating transaction.  See at least FIG. 10, Start Session – User Login at PlayPal Mobile App.  See also [0168].  In various embodiments, wagering game machines 302 and wagering game servers 306 work together such that a wagering game machine 302 may be operated as a thin, thick, or intermediate client. For example, one or more elements of game play may be controlled by the wagering game machine 302 (client) or the wagering game server 306 (server).  See at least [0122].  See also [0139]-[0146] and FIG. 6, steps 602-614.).

While Nicholas discloses providing to the gaming venue system information, Nicholas does not expressly disclose providing is through the second wireless communications interface.

However, Rahman discloses providing is through the second wireless communications interface (see Rahman at page 2, figure displaying a screen prompting the account owner for the password.).
From the teaching of Rahman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by providing information through a second interface, as taught by Rahman, in order to improve the design for screens used for transactions, and assist the user with entering identification information (e.g., password) (see Rahman at least at Page 1, and at Page 2, bullet point (c)).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Deshpande, and in further view of US 2017/0287277 (“Acres”).
Regarding claim 10, Nicholas and Deshpande disclose the limitations of claim 9, as discussed above.  Nicholas does not expressly disclose the instructions for providing verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential at a location within the gaming venue.

However, Acres discloses the instructions for providing verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential at a location within the gaming venue (After texting their phone number, a subsequent text asks if they have a player ID. If the response is yes, the next text asks for the ID number. If no, an employee called by the dispatch system in response to the negative answer helps the player enroll and gives him or her their new ID. The player can then enroll in the promotional game by texting their ID.  This could be accomplished in several ways. An employee distinguished by clothing or a badge could be stationed at predetermined location near the entrance. If the ID is not received by the system, the customer receives a text instructing them to meet with the employee whose distinctive appearance is referenced in the text. Alternatively, the virtual character could instruct the customer to wait near the sign while an employee is called via the dispatch system.  See at least [0014]-[0015].).
From the teaching of Acres, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the instructions of Nicholas providing for verification of identity at a location within the gaming venue, as taught by Acres, in order to enhance level of customer service at casinos (see Acres at least at [0002]-[0005]).

Regarding claim 11, Nicholas and Deshpande disclose the limitations of claim 9, as discussed above.  Nicholas does not expressly disclose the instructions for providing verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential to a mobile resource of the gaming venue dispatched to a location of the user of the mobile device.

However, Acres discloses the instructions for providing verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential to a mobile resource of the gaming venue dispatched to a location of the user of the mobile device (After texting their phone number, a subsequent text asks if they have a player ID. If the response is yes, the next text asks for the ID number. If no, an employee called by the dispatch system in response to the negative answer helps the player enroll and gives him or her their new ID. The player can then enroll in the promotional game by texting their ID.  This could be accomplished in several ways. An employee distinguished by clothing or a badge could be stationed at predetermined location near the entrance. If the ID is not received by the system, the customer receives a text instructing them to meet with the employee whose distinctive appearance is referenced in the text. Alternatively, the virtual character could instruct the customer to wait near the sign while an employee is called via the dispatch system.  See at least [0014]-[0015].  The employee then assists the player in enrolling in the player's club. The player ID can then be submitted, for example, by the employee via his or her mobile device, thus enrolling the player in the promotional contest.  See at least [0026].).
From the teaching of Acres, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the instructions of Nicholas providing for verification of identity at a location within the gaming venue, as taught by Acres, in order to enhance level of customer service at casinos (see Acres at least at [0002]-[0005]).

Regarding claim 18, Nicholas and Deshpande disclose the limitations of claim 15, as discussed above.  Nicholas does not expressly disclose the instructions for performing the in-person verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential to a mobile resource of the gaming venue and wherein the method further comprises dispatching, by the gaming venue system, the mobile resource of the gaming venue to a location of the user of the mobile device.

However, Acres discloses the instructions for performing the in-person verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential to a mobile resource of the gaming venue and wherein the method further comprises dispatching, by the gaming venue system, the mobile resource of the gaming venue to a location of the user of the mobile device (After texting their phone number, a subsequent text asks if they have a player ID. If the response is yes, the next text asks for the ID number. If no, an employee called by the dispatch system in response to the negative answer helps the player enroll and gives him or her their new ID. The player can then enroll in the promotional game by texting their ID.  This could be accomplished in several ways. An employee distinguished by clothing or a badge could be stationed at predetermined location near the entrance. If the ID is not received by the system, the customer receives a text instructing them to meet with the employee whose distinctive appearance is referenced in the text. Alternatively, the virtual character could instruct the customer to wait near the sign while an employee is called via the dispatch system.  See at least [0014]-[0015].  The employee then assists the player in enrolling in the player's club. The player ID can then be submitted, for example, by the employee via his or her mobile device, thus enrolling the player in the promotional contest.  See at least [0026].).
From the teaching of Acres, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the instructions of Nicholas . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2009/0197684 (“Arezina”) discloses a gaming system for conducting a wagering game including a handheld gaming machine configured to play at least one game and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694